SUMMARY ORDER

George Rosquist appeals from the judgment entered in the United States District Court for the Eastern District of New York (Garaufís, J.) on April 13, 2004, which dismissed Rosquist’s complaint for failure to prosecute. We assume that the parties are familiar with the facts, the procedural context, and the specification of the issues on appeal.
Upon an independent evaluation of the record, we conclude that the district court did not abuse its discretion by dismissing Rosquist’s claim for failure to prosecute. See Fed.R.Civ.P. 41(b); LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir.2001). We review de novo the decision to dismiss for failure to state a claim. Cooper v. Parsky, 140 F.3d 433, 440 (2d Cir.1998). For substantially the reasons stated by the district court, dismissal was appropriate.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.